ADVISORY ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment to the claims filed after final on 4/8/2021 has been entered. 
The amendment overcomes the objection to the claims set forth in the action mailed 2/9/21. The objection has been withdrawn.
The amendment further overcomes the rejection under 35 USC 112 2nd paragraph set forth in the action mailed 2/9/21. The rejection has been withdrawn.
The rejection under 35 USC 103(a) has been maintained. For purposes of appeal, the rejection would be modified to reflect that some of the amended claims are no longer limited to a particular type of polymer formed from the recited diamine. For example, paragraph 19 of the 2/9/21 action will be modified to remove specificity with respect to the polymer formed. The gist of the overall rejection, however, will remain unchanged. 
With regard to the obviousness rejection over Bury:
Applicant argues (pp 12-13) that the difference between the presently claimed diamine and the diamine disclosed by Bury is that the presently claimed diamine has a fluoro in the 2-position of the trifluorobutoxy-substituted benzene ring. Applicant argues (p 13) that, given the many possibilities disclosed by Bury as to whether or not the diamine should be substituted, what the substituent should be, and where the substituent should be, one would not be motivated to look for all variations and locations of possible substituents. 
However, as noted in paragraph 17 of the previous action, Bury specifically names a diamine wherein the fluoro “L” group is located in the “2” position of the trifluorobutoxy-substituted benzene ring (p 74, lines 28-29). Therefore, Bury provides specific guidance with regard to selection of a fluoro substituent, and with regard to the location of the fluoro substituent. For at least the reason that it does not appear to account for the fact that Bury specifically names a diamine wherein the fluoro “L” group is located in the “2” position of the trifluorobutoxy-substituted benzene ring (p 74, lines 28-29), Applicant’s argument is not found persuasive. 
Applicant further argues (p 14) that Bury describes a tilt angle of 89.2 and discloses no pretilt angle lower than 89, while the presently claimed polymers surprisingly have pretilt angles of 88.15, 88.60 and 87.86. 
However, Applicant has not explained why a difference in pre-tilt from 89.2 to, e.g., 88.60 is of statistical and practical significance. Applicant has further not explained why a difference in properties would have been unexpected in two compounds having a difference in chemical structures. Given Bury’s teaching (p 59, last paragraph) that introduction of an organofluorine group into a peripheral position of the polymer side groups plays a predominant role in obtaining materials having optimized properties, such as the adjustable pre-tilt angles required for the MVA mode, one having ordinary skill would have specifically expected a polymer having a fluoro substituent to have different properties, including pre-tilt angle, compared to an analogous polymer without the fluoro substituent. 
Applicant is further advised that a showing of unexpected results must comply with the requirement in MPEP 716.02(d) (evidence must be commensurate in scope). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766